J-S11007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FREDERICK SHELDON WALTER                   :
                                               :
                       Appellant               :   No. 608 WDA 2021

               Appeal from the PCRA Order Entered April 23, 2021
                In the Court of Common Pleas of Venango County
              Criminal Division at No(s): CP-61-CR-0001011-2003


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY PANELLA, P.J.:                         FILED: JUNE 14, 2022

       Frederick Sheldon Walter appeals from the order entered in the Venango

County Court of Common Pleas on April 23, 2021, dismissing his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546 as untimely. Because we agree Walter’s petition was untimely filed, we

affirm.

       Walter was first tried by jury trial in September 2004 based on

allegations he sexually abused his minor stepdaughter.1 Following the receipt

of evidence, a mistrial was declared due to jury deadlock. After the

Commonwealth indicated its intent to retry the case, Walter filed a motion to


____________________________________________


1 Notably, at the first trial, the victim testified she fabricated the accusations
against Walter. The prosecution impeached this testimony with transcripts
from the preliminary hearing as well as two prior interviews with police.
J-S11007-22


dismiss based on double jeopardy grounds. After a hearing, the trial court

denied relief. On appeal, this Court affirmed.

      The case was subsequently retried in March 2007, after which a second

jury found Walter guilty of involuntary deviate sexual intercourse, aggravated

indecent assault, criminal attempt to commit aggravated indecent assault,

corruption of minors, and two counts of indecent assault. On July 23, 2007,

the trial court sentenced Walter to an aggregate term of eleven and one-half

to twenty-four years’ imprisonment.

      Walter filed his first pro se PCRA petition in July 2008. Counsel was

appointed and filed an amended petition, raising claims of ineffective

assistance of trial counsel. The PCRA court dismissed the petition. On appeal,

we affirmed the dismissal.

      In September 2018, Walter filed his second pro se PCRA petition. The

PCRA court dismissed the petition without a hearing, finding the petition was

untimely filed. We again affirmed the dismissal.

      On March 6, 2020, Walter filed a third pro se PCRA petition, which

underlies the present appeal. Now, Walter claims eligibility for relief based on

“Recantation Newly Discovered Evidence.” PCRA Petition, 3/6/2020, at 2. In

support of an exception to the PCRA time-bar, Walter attached an affidavit

authored by the victim, who is now an adult, in which she recants her trial

testimony and asserts her testimony was the result of prosecutorial

misconduct. On October 13, 2020, the PCRA court issued notice of its intent


                                      -2-
J-S11007-22


to dismiss the petition without a hearing pursuant to Pa.R.Crim.P. 907.

However, on the same date the court also filed an order dismissing the

petition. Two weeks later, the court issued an order giving Walter 20 days to

respond to the Rule 907 notice.2 Walter timely filed a counseled response. The

PCRA Court subsequently dismissed the petition without a hearing. This timely

appeal followed.

       Prior to reaching the merits of Walter’s claims on appeal, we must first

consider the timeliness of his PCRA petition. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014).

       A PCRA petition, including a second or subsequent one, must be
       filed within one year of the date the petitioner’s judgment of
       sentence becomes final, unless he pleads and proves one of the
       three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
       judgment becomes final at the conclusion of direct review by this
       Court or the United States Supreme Court, or at the expiration of
       the time for seeking such review. The PCRA’s timeliness
       requirements are jurisdictional; therefore, a court may not
       address the merits of the issues raised if the petition was not
       timely filed. The timeliness requirements apply to all PCRA
       petitions, regardless of the nature of the individual claims raised
       therein. The PCRA squarely places upon the petitioner the burden
       of proving an untimely petition fits within one of the three
       exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (internal citations

and footnote omitted).



____________________________________________


2 In the order, the court noted it had received correspondence from Walter’s
son, indicating the two prior orders had been sent improperly to him instead
of Walter himself. See Order, 10/26/2020. The court reviewed the record and
agreed that the orders were not properly mailed to Walter. See id.

                                           -3-
J-S11007-22


      It does not appear from the record that Walter filed any post-sentence

motions or a direct appeal. Therefore, Walter’s judgment of sentence would

have been final on August 22, 2007, when his time for seeking direct review

with this Court expired. See 42 Pa.C.S.A. § 9545(b)(3) (judgment of sentence

becomes final “at the conclusion of direct review … or at the expiration of time

for seeking the review”). The instant petition – filed more than a decade later

– is patently untimely. Therefore, the PCRA court lacked jurisdiction to review

Walter’s petition unless he was able to successfully plead and prove one of the

statutory   exceptions   to   the   PCRA’s   time-bar.   See   42   Pa.C.S.A.   §

9545(b)(1)(i)-(iii).

      The PCRA provides three exceptions to its time bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Exceptions to the time-bar must be pled in

the petition, and may not be raised for the first time on appeal. See

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007); see also




                                      -4-
J-S11007-22


Pa.R.A.P. 302(a) (providing that issues not raised before the lower court are

waived and cannot be raised for the first time on appeal). Further,

       [a]lthough this Court is willing to construe liberally materials filed
       by a pro se litigant, pro se status generally confers no special
       benefit upon an appellant. Accordingly, a pro se litigant must
       comply with the procedural rules set forth in the Pennsylvania
       Rules of the Court. This Court may quash or dismiss an appeal if
       an appellant fails to conform with the requirements set forth in
       the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003)

(citations omitted).3

       Even liberally construed, Walter has failed to plead and prove that any

of his claims constitute a valid exception to the PCRA time-bar. Walter asserts

he meets the requirements of Section 9545(b)(1)(ii), i.e., the newly

discovered fact exception to the PCRA’s time-bar, based on an affidavit he

submitted from the victim,4 in which she recants her trial testimony and claims

her testimony was coerced by the prosecutor.

       Section 9545(b)(1)(ii) “requires [a] petitioner to allege and prove that

there were ‘facts' that were ‘unknown’ to him” and that he could not have


____________________________________________


3While Walter is represented by counsel on appeal, he filed his PCRA petition
pro se, and no counseled amended petition was filed on his behalf. Therefore,
we look to the pro se PCRA petition to determine whether Walter has met his
burden to plead and prove an exception to the PCRA time-bar.
4 We note that the affidavit does not appear in the certified record. However,
the PCRA petition does state that the affidavit was attached upon filing.
Further, Walter included the affidavit as an attachment to his appellate brief.
As the existence of the affidavit, and the claims made in it, are undisputed,
we do not find its absence from the certified record hampers our review.

                                           -5-
J-S11007-22


ascertained   those    facts   by   the   exercise   of   “due   diligence.”   See

Commonwealth v. Bennett, 930 A.2d 1264, 1270-72 (Pa. 2007). “The focus

of the exception is on the newly discovered facts, not on a newly discovered

or newly willing source for previously known facts.” Commonwealth v.

Marshall, 947 A.2d 714, 720 (Pa. 2008) (citation and brackets omitted). “Due

diligence demands that the petitioner take reasonable steps to protect his own

interests. A petitioner must explain why he could not have learned of the new

fact(s) earlier with the exercise of due diligence.” Commonwealth v.

Williams, 35 A.3d 44, 53 (Pa. Super. 2011) (citations omitted).

      Here, Walter filed his petition soon after learning of the victim’s affidavit.

However, the affidavit itself is not a “new fact.” See Commonwealth v.

Maxwell, 232 A.3d 739, 745-46 (Pa. Super. 2020). The actual “fact” for

purposes of Section 9545(b)(1)(ii) is that the victim recants her trial

testimony, and that the prosecutor coerced her to testify against Walter.

      It is clear from a review of the record that the new affidavit is merely a

new conduit for issues previously litigated by Walter. The victim’s recantation

and the underlying assertion of prosecutorial misconduct are not “new facts”

to Walter, as the victim attempted to recant her accusations during the

litigation process and Walter previously raised these exact claims in his motion

to dismiss filed prior to his second trial. In his appeal from the trial court’s

dismissal of his motion to dismiss, Walter specifically raised numerous

instances of prosecutorial misconduct, including that the prosecutor met with


                                       -6-
J-S11007-22


the victim prior to the preliminary hearing and (1) threatened her with

placement if she did not testify consistent with her original accusations, (2)

intimidated her by telling her she would go to hell if she lied, and (3)

intimidated her by telling her she could be sent to jail for lying on the witness

stand. Notably, the victim’s affidavit does not include any new claims in

addition to these previously litigated claims.

       Walter admits he has raised these claims before but argues the issue

could never be fully explored due to the victim’s age, mental state, and the

alleged prosecutorial misconduct of threats and coercion upon the victim. As

stated above, the “fact” that another witness is willing to testify to previously

known facts does not satisfy the newly discovered fact exception to the PCRA’s

time-bar. See Maxwell, 232 A.3d at 746. Therefore, it is certainly the case

that the same witness being willing to testify to previously known facts will

not satisfy the exception.5

       As Walter’s PCRA petition was untimely and does not fall under an

exception to the PCRA time bar, we affirm the PCRA court’s order dismissing

the petition.

       Order affirmed. Jurisdiction relinquished.


____________________________________________


5 To the extent Walter attempts to rely on cases in which we found
prosecutorial misconduct by the same prosecutor, leading to the prosecutor
being disbarred, see Appellant’s Brief, at 13-14, they also merely provide a
new source for a previously known fact. Nor does the fact that the prosecutor
was found to have engaged in prosecutorial misconduct in another case
automatically prove that his conduct in this case requires a new trial.

                                           -7-
J-S11007-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                          -8-